REYNOLDS, Justice.
This case requires a decision as to whether KRS 421.350 prohibits a child witness, not a child victim, in a child abuse case from testifying against a defendant at trial, outside the defendant’s physical presence, by closed circuit television.
Ernest George was convicted of first-degree rape and sentenced to 27 years’ imprisonment. A matter of right appeal follows.
Two half-sisters, L.E., age eight, and A.E., age eleven, are the issue of the same mother, who was incarcerated after a conviction for manslaughter. The girls resided in the home of appellant’s mother and they shared the same bedroom. A.E.’s father is the appellant herein.
L.E., the eight-year-old victim, testified in person before the court, while the trial court permitted appellant’s twelve-year-old daughter, a nonvictim witness, to testify outside appellant’s presence.
The Commonwealth sought to produce AJE.’s testimony outside the defendant’s presence and the child’s outpatient therapist, Dorothy Keller, a psychiatric nurse with a degree in social work, was called to testify. She stated that A.E. could testify in her father’s presence, but that she would be more traumatized than the average child by doing so. She also advised that her main concern was the future of the “family dynamics,” i.e., how the family would relate to one another after A.E. testified.
KRS 421.350 permits use of television cameras to present testimony in a sexual abuse case of a victim under the age of twelve so that the child need not be aware of the defendant’s presence. The statute specifically states that such procedure “applies only to the statements or testimony of that child,” i.e., the alleged victim. We have held “[t]he sections of the statute apply only to a narrow class of witnesses, children twelve years old or younger who are victims of sex offenses. [Emphasis added.]” Commonwealth v. Willis, Ky., 716 S.W.2d 224 (1986).
The trial court committed reversible error and abused its discretion by improperly applying KRS 421.350(3) so as to allow child witness, A.E., to testify via closed circuit television, as she is not a child victim as provided for in this statute.
Said otherwise, KRS 421.350(3), which authorizes the use of video taped testimony from a child victim, does not apply to a witness. The Commonwealth seeks a statutory extension, i.e., transformation of a child victim witness into a child nonvictim witness. We simply hold that a statute should not go beyond its text. The statutory language is plain and, certainly, exceptions that have not been made cannot be read as such. We have held that the expression of one thing excludes another. Smith v. Wedding, Ky., 303 S.W.2d 322 (1957); Fayette County Farm Bureau v. Martin, Ky.App., 758 S.W.2d 713 (1988).
Although this Court has held in Willis, supra, that KRS 421.350(3) and (4) are not unconstitutional, it is of primary import that an accused’s constitutional rights remain preeminent. Willis, supra, at 232 (Leibson, J., concurring). Impairment of these rights, for however an appealing reason, fails to provide justification for the impairment. Sensibilities of the witness and the protection of minor victims of sex crimes from further trauma are of societal concern, but the primary consideration remains whether the testimony can or cannot be otherwise truthfully obtained. Maryland v. Craig, 497 U.S. 836, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990). The Maryland statute at issue in the case aforesaid was specifically intended to safeguard the physical and psychological well-being of a child victim.
Were the statute worded and intended to apply to A.E., the state has made an inadequate showing of necessity so as to utilize the statutory video tape procedure. The sole testimony at the hearing on the Commonwealth’s motion consisted of Ms. Keller, whose expert status was not challenged on qualifications. She related that while the child expressed anxiety and dread, *941she was not fearful and could testify in open court. It is apparent that the trial court failed to use the standard of a “compelling need” which is necessary to use TV testimony as the alternative to obtaining truthful testimony from the child. The Kentucky statute does not provide a blanket process for taking the testimony of every child witness by TV simply because testifying may be stressful.
Also at issue is whether the court committed reversible error by allowing a juror related to the victim to sit on the jury. A reference to the facts will assist in the visualization of the issue.
During a break in the trial, a male juror approached the bench and informed the court that he had just realized, during L.E.’s testimony when she mentioned her mother’s name, that he was the victim’s third cousin. In response to the court’s questioning, he stated that he could be fair and impartial and the relationship would not affect his judgment. The juror concluded that he just wanted to make the court aware of his familial relationship with the victim. Neither counsel chose to ask this juror any questions and both appeared to have acquiesced in the court’s action allowing such juror to remain on the jury.
During the same break, another juror approached the bench and informed the court that she had been approached by the victim’s grandmother in the corridor and realized that they were related, their grandmothers being sisters. In response to the court’s questioning, she related that such information would affect her ability to sit on the jury and be fair. The couit excused her as the alternate, with apparent agreement by both counsel. The following day, appellant moved for a mistrial on the grounds that he was entitled to twelve fair and impartial jurors. The motion was denied.
There was no evidence herein of a close relationship or a relationship certain, either by affinity or acquaintance, to create a presumption of prejudice. Campbell v. Commonwealth, Ky., 788 S.W.2d 260 (1991). The familial relationship was tenuous as evidenced by the juror not being initially aware of a relationship. “The definition of what constitutes a ‘close relationship’ requiring a juror to be dismissed for cause is not clear. Ordinarily it is within the discretion of the trial court as to whether to excuse a first-cousin by affinity.” Sanborn v. Commonwealth, Ky., 754 S.W.2d 534 (1988).
Similar and distinguishable cases include Marsch v. Commonwealth, Ky., 743 S.W.2d 830 (1987), a case where prospective jurors’ spouses were second and third cousins of a victim. Another case concerning the relationship issue is Thomas v. Commonwealth, Ky., 864 S.W.2d 252 (1993), wherein we held that a juror should have been stricken for cause when it was revealed that his wife was first cousin to the prosecutor. Such case is not controlling here, as a close familial relationship of first cousin is not present, but, rather, that of third cousins.
From the record it is fairly disclosed that at the time of being accepted, the juror about whom appellant now complains was not of such a relation as to be prejudicial. It further appears that such relationship had never been recognized or known by him at the time of jury acceptance. Templin v. Cornelius, 243 Ky. 719, 49 S.W.2d 550 (1932).
Appellant’s counsel did not question either of the jurors who ultimately realized some relationship to the subject of the case, nor did they object at the time of the jurors’ disclosure. There has been no showing of an abuse of discretion by the trial court’s failure to strike the juror who was the victim’s third cousin and who acknowledged his ability to demonstrate fairness and impartiality. In this case, both waiver and lack of prejudice accentuate the correctness of the trial court’s ruling upon this juror’s qualification.
The judgment of Fayette Circuit Court is reversed and the case is remanded for a new trial consistent with the opinion.
STEPHENS, C.J., concurs.
LEIBSON, J., concurs by separate opinion in which STEPHENS, C.J., and STUMBO, J., join.
LAMBERT, J., dissents by separate opinion in which SPAIN and WINTERSHEIMER, JJ„ join.
WINTERSHEIMER, J., dissents by separate opinion in which SPAIN, J., joins.